Citation Nr: 0740447	
Decision Date: 12/26/07    Archive Date: 01/02/08

DOCKET NO.  05-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1956 until February 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

Competent medical evidence of record relates the veteran's 
current hepatitis C diagnosis to her military service. 


CONCLUSION OF LAW

Hepatitis C was incurred during active service.  38 U.S.C. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records and reports of VA and private post-service 
examinations.  Additionally, the veteran's statements in 
support of her appeal are affiliated with the claims folder 
and the veteran was afforded a VA examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board, after 
careful review of the veteran's statements, service records, 
and medical records, has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  The Board also notes that any possible deficiencies 
regarding VA's duty to assist are not prejudicial to the 
veteran because her claim for service connection for 
hepatitis C is granted herein.

Legal Criteria and Analysis 

The veteran maintains that she contracted hepatitis C as the 
result of her time in service, and, therefore, that service 
connection is warranted.  In support, the veteran has 
submitted medical records establishing her repeated diagnoses 
with the virus.  The veteran maintains that inoculations 
given during active service are the only risk factor for 
hepatitis C for which she has been exposed. 

Service connection will be granted if the veteran shows she 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

After a review of the evidence, the Board has determined that 
service connection is warranted for hepatitis C.  The Board 
finds that, with resolution of doubt in the veteran's favor, 
the veteran has shown by competent medical evidence that her 
hepatitis C diagnosis was caused by, or etiologically related 
to, her period of active service.  The Board's reasons for 
this decision are detailed below.  

The Board first examines the record to determine whether the 
veteran has provided competent medical evidence of a current 
disability.  The veteran's medical records demonstrate that 
she was first diagnosed with hepatitis C in 1993 and received 
a liver transplant in 1998.  In February 2004, the veteran 
was afforded a VA examination; however, tests were not 
ordered at that examination.  Nevertheless, the record does 
contain a letter submitted in October 2003 from the Liver 
Transplant Coordinator at the University of Kansas Medical 
Center relaying that a liver biopsy, performed on the veteran 
in September 2002, exposed recurrent hepatitis C in the 
veteran's transplanted liver.  Providing the veteran with the 
benefit of the doubt, the Board finds that the first element 
of service connection, a current disability, has been met.  

The Board's next inquiry focuses on the possible occurrence 
of an in-service injury or disease.  In this case, the 
veteran's service medical records are lacking in any 
complaints, diagnosis, or treatment of hepatitis C.  At the 
veteran's entrance examination in May 1956, the veteran 
stated that she had 'always been in good health' and no 
illnesses or symptoms were identified in the clinical 
examination.  Similarly, the veteran's January 1960 exit 
examination identified her as being discharged from the USMC 
by reason of pregnancy, but did not identify any other 
findings or complaints.  In addition, the veteran's DD Form 
214 reflects that her military occupational specialty (MOS) 
was Supply Administration Clerk, which is not a position in 
which the veteran would likely be exposed to blood or blood 
products.  The veteran maintains, however, that she received 
two vaccinations via air guns while she was in service.  
While the veteran's service medical records do not identify 
the method with which vaccinations were conferred, 
immunization records do verify that the veteran received at 
least ten vaccinations while in service.  See Immunization 
Record.  Therefore, providing the veteran with the benefit of 
the doubt, the Board concedes that the veteran was exposed to 
a risk factor of hepatitis C while in active service.  

As the veteran currently suffers from hepatitis C and was 
exposed to a risk factor while in service, the Board now must 
carefully examine the record and determine whether evidence 
exists of a nexus between the hepatitis C diagnosis and the 
inoculations received in service.  The Board first considers 
the veteran's possible exposure to any of the risk factors 
associated with hepatitis C.  As previously stated, the Board 
concedes that the veteran was exposed during service through 
inoculations.  The veteran also denies exposure to any of the 
other risk factors associated with hepatitis C.  See December 
2003 Risk Factors for Hepatitis Questionnaire.  While the 
majority of the veteran's assertions are not contradicted by 
evidence of record, the Board notes that there is uncertainty 
regarding the veteran's declaration that she did not receive 
a blood transfusion prior to 1992.  Medical records received 
from University of Kansas Hospital indicate that the veteran 
relayed that she had received a blood transfusion in 1962.  
See August 1998 University of Kansas Hospital History and 
Physical Ambulatory Surgery Center report.  While records 
reflect, and the veteran admits, that she underwent a 
thoracotomy at that time, she contends that she never 
received a blood transfusion.  See August 2004 Statement in 
Support of Claim.  The Board notes that the VA examiner who 
assessed the veteran in February 2004 opined that, in normal 
circumstances, a blood transfusion would not be needed during 
a thoracotomy.  However, the opinion of the VA nurse is not 
highly probative, at it is based on general knowledge of such 
a procedure and not on the veteran's personal medical 
records.  Conversely, though the veteran now denies the 
occurrence of a blood transfusion, the Board finds that the 
statements made to the University of Kansas Hospital in 1998 
are more credible and probative  than the veterans current 
contention, as they were made during medical treatment and 
not in connection with a claim for monetary benefits.  See 
Cartwright v. Derwinski, 2 Vet. App 24 (1991); see also Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  

Notwithstanding the occurrence of a blood transfusion in 
1962, the veteran was still exposed to a risk factor for 
hepatitis C during active service.  As previously 
established, the veteran has denied, and there is no evidence 
of, exposure to any other risk factors of hepatitis C.  In 
February 2004, the VA examiner, asked to opine whether the 
veteran's current hepatitis C developed as a result of in-
service inoculations, indicated that "[i]t is at least as 
likely as not [that the hepatitis C diagnosis] could have 
been the result of her immunizations in service, her surgery 
in 1962 with instruments that were unclean, or for unknown 
reasons."  While the examiner does not find with certainty 
that the veteran's hepatitis C diagnosis is due to her time 
in service, the examiner also cannot rule out such a 
possibility.  In addition, the record does not contain a 
medical opinion to the contrary.  

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, a diagnosis of hepatitis C clearly exists, as does 
exposure to risk factors in service.  A medical opinion also 
verifies that the veteran's diagnosis is as likely a result 
of the risk factor associated with service.  As a result, the 
Board must resolve the benefit of the doubt in the veteran's 
favor and find that service connection is in order.  38 
U.S.C.A. § 1131, 5107.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


